Citation Nr: 0206917	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for claimed residuals 
of a left lower leg injury.

3.  Entitlement to service connection for temporomandibular 
joint disease (TMJD).

4.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis, status post septoplasty for 
deviated nasal septum.

5.  Entitlement to an initial disability rating in excess of 
0 percent for residuals of a right lower leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
September 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied claims for service 
connection for a back injury, a left lower leg injury, and 
TMJD.  That rating also granted service connection for a 
right lower leg injury and for sinusitis and assigned 
noncompensable disability evaluations for both.  By hearing 
officer decision and subsequent rating decision dated in 
December 1997, an increased rating, to 10 percent, was 
granted for sinusitis, effective from the beginning of the 
appeal period. Since this claim has not been withdrawn, an 
increased rating above 10 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).

The Board notes that the appellant perfected an appeal as to 
a claim for entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  However, the Board will not address this 
issue as it was rendered moot in December 1997 by the grant 
of a compensable rating for sinusitis, effective from the 
beginning of the appeal period.

In July 2001, the Board remanded this case, directing the RO 
to re-schedule the veteran for a Travel Board hearing.  The 
veteran failed to report for the scheduled hearing after 
receiving notice at his current address.  This case is now 
once again before the Board for review.  


FINDINGS OF FACT

1.  The veteran does not manifest a current back disorder. 

2.  The veteran does not manifest a current left leg 
disorder.

3.  The veteran does not manifest TMJD.  

4.  Sinusitis results in no more than one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

5.  Residuals of a right lower leg injury results in no 
disability. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

2.  Residuals of a left lower leg injury was not incurred in 
or aggravated in service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

3.  TMJD was not incurred in or aggravated in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for sinusitis, status post septoplasty for deviated nasal 
septum, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 
(2001).

5.  The criteria for a compensable evaluation for residuals 
of a right lower leg injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Back

Service medical records reflect that the veteran presented 
complaints at various points in time of back pain.  For 
instance, in February 1979, the veteran complained of low 
back pain, and the assessment was mild spasm; in May 1981, 
the veteran received hot packs to the back, and the 
assessment was muscle strain.  However, service medical 
records do not document diagnosis of a disorder characterized 
as chronic, and a report of a separation examination in 
August 1981 does not reflect any pertinent abnormality.  

During a VA examination in April 1997, the veteran reported a 
history of back injury in service.  However, examination 
revealed no objective findings pertaining to the back, and 
the impression was that of a history of a back injury with no 
objective findings.  Post-service treatment records similarly 
fail to reveal the presence of a chronic back disability.  A 
report of a September 1996 x-ray examination, for instance, 
revealed no acute abnormalities.  Based upon this evidence, 
the Board finds that the veteran does not suffer from a 
current back disability.  Service connection for a back 
disability, therefore, is not warranted.  

Left Leg

Neither service medical records nor post-service treatment 
records document the existence of a left leg disorder.  An 
April 1997 VA examination resulted in an impression that a 
lower leg injury resulted in no objective findings other than 
subjective tenderness on both pretibial areas.  Entries dated 
November and December 1999 reflect treatment for left knee 
pain and possible ligament and meniscal injury; however these 
entries suggest that the veteran's current complaints are 
related to an injury three months prior to the veteran's 
visit in November 1999 and thus do not suggest the presence 
of a chronic disorder let alone one that is related to 
service.  

The evidence, thus, indicates that the veteran does not 
manifest a left leg disorder.  Alternatively, the evidence 
fails to suggest the presence of a disorder that may be 
related to service.  Service connection for a left leg 
disorder is unwarranted.  


TMJD

Although the veteran seeks service connection for TMJD, 
service medical records contain no reference to that 
disorder.  Post-service medical records, in particular a 
discharge summary dated October 1995 to October 1996, suggest 
that examination at one point demonstrated TMJD.  However, a 
report of a VA examination in April 1997 indicates that the 
veteran may have exaggerated his symptoms and that he lacked 
the necessary criteria to warrant a diagnosis of TMJD.  The 
VA examination is more recent than earlier dated psychiatric 
treatment records that suggest the presence of TMJD.  
Furthermore, ascertaining whether the veteran actually met 
the criteria of TMJD, although not the primary focus of 
psychiatric treatment documented in the claims file, was the 
focus of an April 1997 VA examination that excluded the 
presence of TMJD.  

The Board finds, therefore, that the conclusion of the April 
1997 VA examiner that TMJD is not currently present is more 
probative that other evidence in the claims file.  The Board 
also finds, therefore, that the veteran does not suffer from 
TMJD.  Service connection for that disorder, therefore, is 
unwarranted.  

II.  Increased Evaluations

In the course of this appeal, the RO granted service 
connection for the disorders the ratings of which are now at 
issue and assigned those disorders initial evaluations.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Sinusitis

Sinusitis, status post septoplasty for a deviated nasal 
septum, is evaluated as 10 percent disabling under diagnostic 
code 6513.  Sinusitis warrants a 30 percent evaluation if it 
results in three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
evaluation contemplates one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Codes 6514, 6513.  

A report of examination documented in a discharge report 
dated October 1995 to October 1996 reflects only that the 
veteran complained of some sinus problems, for which he took 
Dimetapp and several nasal sprays.   

In April 1997, the veteran complained of sinus trouble.  He 
indicated that he used Dimetapp fairly regularly, but that he 
had not used it recently.  He also complained of some 
supraorbital and infraorbital pain; however, he did not 
suggest at the time that the pain in question was 
incapacitating in character.  X-ray examination of the nasal 
sinuses was negative.  The impression was postoperative 
status sinusitis without any residuals detected on 
examination.  

Additional post-service treatment records reflect limited 
treatment for sinus problems and/or headaches.  The veteran 
received antibiotics in December 1996; he was prescribed a 
nasal spray in February 1997; in August 1997 he presented 
complaints that included sinus tenderness, a headache, and 
photophobia; and in September 1997, he was prescribed an 
antihistamine/decongestant.  

More recently, the veteran received treatment for complaints 
of sinus infections and headaches in April 1999; he also 
complained of sinus infections in October 1999, at which time 
he indicated that he was taking Dimetapp.  

In May 2000, the veteran underwent a VA examination.  The 
veteran complained of headaches three or four times per week 
mostly across the forehead, which he attributed to his 
sinuses.  X-ray examination of the sinuses was negative.  The 
examiner opined that he believed the veteran to be receiving 
some disability from chronic sinus infection.  He also 
indicated that the veteran was treated for frequent 
headaches, but that it was difficult to determine to what 
extent these headaches were related sinus infections and that 
a CT scan of the sinuses would be necessary to be able to 
ascertain the role that sinusitis played in the veteran's 
disability picture.  

The RO scheduled the veteran for CT scan.  However, the 
veteran failed to report for that examination.  

The Board finds that sinusitis results in no more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Treatment records do not suggest a 
more significant disability picture, notwithstanding the 
veteran's reported history of headaches three to four times 
per week.  

It is unclear whether notice of the scheduled CT scan for 
which the veteran failed to appear was mailed to the 
veteran's correct address at the time.  Although the VA 
examiner in May 2000 recommended obtaining a CT scan, this 
appears to have been for the purpose of determining the 
extent to which any headaches actually experienced were 
attributable to sinusitis.  The lack of such an examination 
does not detract from the Board's analysis.  For purposes of 
analysis, the Board assumes that the veteran's headaches are 
related to sinusitis.  However, because the veteran's 
established symptomatology is not sufficiently severe, a 
higher evaluation is not warranted.  

Right Leg

A right lower leg injury is evaluated as noncompensable under 
diagnostic code 5262, pertaining to impairment of the tibia 
and fibula.  Sight knee or ankle disability warrants a 10 
percent evaluation, and moderate disability warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

Service medical records document that the veteran complained 
of ongoing right leg pain in service, and that examination 
revealed a lesion of the right leg characterized at one point 
as a benign irregularity.  Although, examination in April 
1997, revealed some tenderness over both tibial crests, these 
findings were characterized as no very marked; furthermore, 
examination full range of motion in the ankles, as well as 
good muscle strength and mass.  Examination from October 1995 
to October 1996 had, consistent therewith, revealed 
ambulation to be within normal limits.  Although the veteran 
has articulated complaints of pain, treatment records do not 
suggest that the veteran's complaints result in any 
functional limitation, and the April 1997 report suggests 
otherwise.  The Board finds, therefore, that a right lower 
leg injury results in no disability and does not warrant a 
compensable evaluation.  

III.  Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered the effect upon the 
veteran's claim of the VCAA.  The Board finds, however, that 
VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The veteran and his representative have been 
notified in the statement and supplemental statements of the 
case of the type of evidence needed to substantiate his 
claims.  Furthermore, VA has obtained all pertinent evidence 
identified by the veteran.  The veteran has not identified 
any evidence that could not be obtained, and, thus, there is 
no duty to notify the veteran of evidence that VA was unable 
to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded all necessary examinations.  No additional 
examination is needed in order to resolve the issues before 
the Board, and, therefore, no additional examination is 
warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the veteran in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

